The opinion of the court was delivered by
Hebard, J.
All the right that either party has to a review of the case is given him by statute, and of course must be limited and confined to such cases as the statute has enumerated. The *90statute, after making provision for the review, makes the exceptions in which it will not be granted, and among others is the following,— “ When judgment shall have been rendered in any cause twice for the same party.” Here were two judgments for the same party ; but it is insisted that the cause, in which the last judgment was rendered, was different from the first. I am more willing to admit the ingenuity of the reasoning, than the soundness of it.
The cause must have been that in which the plaintiff’s right to a judgment consisted; and it does not appear, nor is it pretended, that the plaintiff had any different cause of action at the last trial, than at the first. That the defendant had any different defence does not appear; it appears that he filed an additional plea in offset, but it does not appear that it was for any different or new matter, — and the presumption would be the other way.
That the defendant submitted no proof on the first trial, in support of his offset, could make- no difference. He thereby deprived himself, equally with the plaintiff, of the advantage of two-trials. That the defence consisted of an offset makes no difference. He might have had a defence consisting simply in proof, denying the plaintiff’s cause of action, and, as a matter of policy, he might have withheld his proof until aftef the plaintiff had obtained one judgment. But our statute is explicit and direct, and so plain as hardly to admit of a construction.
The plaintiff has recovered two judgments. Whether justice was done by the last judgment, we have no means of knowing; and it is not a subject of inquiry by this court. We are always bound to presume, that, when the parties have had a fair and legal trial, justice has been done. At any rate, it has been the policy of the law to limit the number of trials in such a way as to prevent unreasonable delay in the termination of suits.
Judgment affirmed.